                                                                                      Case 2:19-cv-02138-JAD-BNW Document 26 Filed 03/06/20 Page 1 of 3



                                                                                  1   MITCHELL J. LANGBERG, ESQ., Nevada Bar No. 10118
                                                                                      mlangberg@bhfs.com
                                                                                  2   EMILY A. ELLIS, ESQ., Nevada Bar No. 11956
                                                                                      eellis@bhfs.com
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  5   Facsimile: 702.382.8135

                                                                                  6   MICHAEL E. BREWER, ESQ. (admitted pro hac vice)
                                                                                      michael.brewer@bakermckenzie.com
                                                                                  7   BAKER & McKENZIE LLP
                                                                                      Two Embarcadero Center, 11th Floor
                                                                                  8   San Francisco, CA 94111
                                                                                      Telephone: 415.576.3000
                                                                                  9
                                                                                      MARK D. TAYLOR, ESQ. (admitted pro hac vice)
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   mark.taylor@bakermckenzie.com
                                                                                      BAKER & McKENZIE LLP
                                                                                 11   1900 North Pearl, Suite 1500
                                            100 North City Parkway, Suite 1600




                                                                                      Dallas, TX 75201
                                                Las Vegas, NV 89106-4614




                                                                                 12   Telephone: 214.978.3000
                                                      702.382.2101




                                                                                 13   Attorneys for Defendant
                                                                                      EQUIPMENTSHARE.COM, INC
                                                                                 14

                                                                                 15                                     UNITED STATES DISTRICT COURT

                                                                                 16                                         DISTRICT OF NEVADA

                                                                                 17   AHERN RENTALS, INC., a Nevada                    CASE NO.: 2:19-cv-02138-JAD-BNW
                                                                                      corporation,
                                                                                 18
                                                                                                           Plaintiff,                  STIPULATION AND [PROPOSED] ORDER
                                                                                 19                                                    TO EXTEND TIME TO ANSWER OR
                                                                                      v.                                               OTHERWISE RESPOND TO FIRST
                                                                                 20                                                    AMENDED COMPLAINT AND TO FILE
                                                                                      EQUIPMENTSHARE.COM, INC., a                      BRIEFS IN EXCESS OF THE PAGE
                                                                                 21   Delaware corporation; DOES I through X,          LIMITATIONS
                                                                                      inclusive; and ROE BUSINESS ENTITIES
                                                                                 22   I through X, inclusive,                          (FIRST REQUEST)

                                                                                 23                        Defendants.

                                                                                 24

                                                                                 25              WHEREAS, Plaintiff filed the Complaint in the above-referenced action on December 13,

                                                                                 26   2019;

                                                                                 27              WHEREAS, Plaintiff granted Defendant a one month extension to respond to the

                                                                                 28   Complaint from January 6, 2020 to February 5, 2020;
                                                                                      20380575                                         1
                                                                                      Case 2:19-cv-02138-JAD-BNW Document 26 Filed 03/06/20 Page 2 of 3



                                                                                  1              WHEREAS, Defendant filed a Motion to Dismiss Plaintiff’s Complaint on February 5,

                                                                                  2   2020;

                                                                                  3              WHEREAS, the Court granted the parties request for an eight page extension (from 24

                                                                                  4   pages to 32 pages) for the initial brief and the opposition in support of the Motion to Dismiss;

                                                                                  5              WHEREAS, Plaintiff filed a First Amended Complaint on February 26, 2020;

                                                                                  6              WHEREAS, the Court issued a Minute Order on March 2, 2020, denying Defendant’s

                                                                                  7   Motion to Dismiss in light of the filing of the Amended Complaint;

                                                                                  8              WHEREAS, Defendant’s response to the First Amended Complaint is due by March 11,

                                                                                  9   2020;
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10              WHEREAS, the Parties have agreed, subject to this Court’s approval, to extend the time

                                                                                 11   for Defendant to file its Motion to Dismiss the First Amended Complaint for seven (7) days, until
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   March 18, 2020;
                                                      702.382.2101




                                                                                 13              WHEREAS, the Parties have agreed, subject to this Court’s approval, to extend the time

                                                                                 14   for Plaintiff to file its Opposition to Defendant’s Motion to Dismiss Amended Complaint for ten

                                                                                 15   (10) days, until April 10, 2020;

                                                                                 16              WHEREAS, Parties have agreed, subject to this Court’s approval, to extend the time for

                                                                                 17   Defendant to file its Reply Brief for three (3) days, until April 20, 2020; and

                                                                                 18              WHEREAS, the Parties have agreed, subject to this Court’s approval, that the Motion to

                                                                                 19   Dismiss the Amended Complaint and the Opposition to the Motion to Dismiss Amended
                                                                                 20   Complaint can be filed in excess of the twenty-four (24) page limit, to a total of thirty-two (32)

                                                                                 21   pages, excluding the table of contents, table of authorities, and certificate of service from the total

                                                                                 22   page count.

                                                                                 23              NOW, THEREFORE, IT IS STIPULATED by and between the parties hereto, through

                                                                                 24   their respective counsel, that the following deadlines apply:

                                                                                 25                 1. The deadline for Defendant to file its Motion to Dismiss the First Amended

                                                                                 26                     Complaint is March 18, 2020;

                                                                                 27                 2. The deadline for Plaintiff to file its Opposition to Defendant’s Motion to Dismiss
                                                                                 28                     Amended Complaint is April 10, 2020;
                                                                                      20380575

                                                                                                                                        2
                                                                                      Case 2:19-cv-02138-JAD-BNW Document 26 Filed 03/06/20 Page 3 of 3



                                                                                  1              3. The deadline for Defendant to file its Reply Brief is April 20, 2020; and

                                                                                  2              4. The Motion to Dismiss the Amended Complaint and the Opposition to the Motion

                                                                                  3                 to Dismiss Amended Complaint can be filed in excess of the twenty-four (24) page

                                                                                  4                 limit, to a total of thirty-two (32) pages, excluding the table of contents, table of

                                                                                  5                 authorities, and certificate of service from the total page count.

                                                                                  6   DATED this 6th day of March, 2020.                   DATED this 6th day of March, 2020.
                                                                                  7   BROWNSTEIN HYATT FARBER                              FOX ROTHSCHILD LLP
                                                                                      SCHRECK, LLP
                                                                                  8
                                                                                      BY: /s/ Mitchell J. Langberg                         BY: /s/ Kevin M. Sutehall
                                                                                  9   MITCHELL J. LANGBERG, ESQ.                           MARK J. CONNOT, ESQ.
                                                                                      EMILY A. ELLIS, ESQ.                                 KEVIN M. SUTEHALL, ESQ.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   100 North City Parkway, Suite 1600                   LUCY C. CROW, ESQ.
                                                                                      Las Vegas, NV 89106-4614                             1980 Festival Plaza Drive, Suite 700
                                                                                 11                                                        Las Vegas, NV 89135
                                            100 North City Parkway, Suite 1600




                                                                                      BAKER & McKENZIE LLP
                                                Las Vegas, NV 89106-4614




                                                                                 12                                                        Attorneys for Plaintiff
                                                      702.382.2101




                                                                                      MICHAEL E. BREWER, ESQ.                              AHERN RENTALS, INC.
                                                                                 13   (admitted pro hac vice)
                                                                                      Two Embarcadero Center, 11th Floor
                                                                                 14   San Francisco, CA 94111
                                                                                      MARK D. TAYLOR, ESQ.
                                                                                 15   (admitted pro hac vice)
                                                                                      1900 North Pearl, Suite 1500
                                                                                 16   Dallas, TX 75201
                                                                                      Telephone: 214.978.3000
                                                                                 17
                                                                                      Attorneys for Defendant
                                                                                 18   EQUIPMENTSHARE.COM, INC
                                                                                 19
                                                                                 20
                                                                                          IT IS SO ORDERED

                                                                                 21       DATED: March 13, 2020                    IT IS SO ORDERED.
                                                                                 22

                                                                                 23                                                UNITED STATES DISTRICT COURT JUDGE

                                                                                 24       __________________________________________________
                                                                                                                      DATED: ______________________
                                                                                 25
                                                                                          BRENDA WEKSLER
                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      20380575

                                                                                                                                       3
